DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 3, 8 and 10 are amended.
Claims 4-5, 7, 11-12, and 14 are canceled.
Claims 1-3, 6, 8-10, and 13 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejection
Applicant’s response has been fully considered. Below is applicant’s argument and examiner’s response:
Applicant’s argument: (Page 6, 3rd and 4th paragraph) “Applicant's review of Loehr finds that it discloses that the eNB can deactivate semi-persistent scheduling using SPS PDCCH indicating a zero size resource allocation. Loehr goes on to discuss that in order to distinguish the SPS activation from an SPS re-transmission, the NDI bit is used, and that the SPS PDCCH with the ND I-bit set to 1 indicates a re-transmission for an semi-persistently scheduled initial transmission. In other words, in the case of Loehr, even if the UL resource size is zero, retransmission of the original RLC data PDU is performed based on 
Therefore, even if one skilled in the art were to combine the teachings of the asserted references in the manner alleged, claim 1 would be patentable since not all of the claim elements are taught or suggested. Thus a prima facie case of obviousness has not been established”.
Examiner’s response: The disclosure in Loehr regarding zero size grant has multiple functionalities, one of which is described above. The other functionality is related to allowance to transmit data. The disclosures by Loehr, “a token, which represents the right to transmit a quantity of data, is added to the bucket” ([0099], lines 6-7), and, “When the UE is granted resources, it is allowed to transmit data up lo the amount represented by the number of tokens in the bucket“ (Loehr: [0099], lines 7-9), are specifically directed to this capability. The disclosures imply that UE will not be able to transmit when allocation size is zero, irrespective of any other parameter value, including NDI.
The rejection that follows, uses updated claim mapping to better represent the impliedness. 

35 U.S.C. 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiberg et al. (US 2018/0332500 A1), hereinafter "Wiberg" in view of Lee et al. (US 2009/0327830 A1), hereinafter "Lee", and further in view of Loehr et al. (US 2014/0023010 A1), hereinafter "Loehr".
Regarding claims 1 and 8, claim 1 is for a method and claim 8 is for an apparatus implementing method of claim 1. 
Wiberg teaches ‘a method for a User Equipment (UE) operating in a wireless communication system’ (Wiberg: [0029], lines 4-5, "The illustrated embodiments relate to control of radio transmissions in a communication network"), the method comprising:
‘receiving, from a base station, a first uplink (UL) grant for a Hybrid-ARO (HARQ) process’ (Wiberg: [0048], “At 310, the UE 100 receives an uplink grant for the HARQ process. The UE 100 receives a uplink grant on the PDCCH”) with a first NDI (New Data Indicator) value (Wiberg: [0055], lines 1-4, “The scenario of FIG. 4 involves an initially successful transmission of a TB. In this scenario, the eNB 150 sends a first uplink grant 401 to the UE 100. As illustrated, the first uplink grant 401 includes the NDI with status "0"”; See Fig. 4);
‘transmitting, to the base station, a first Medium Access Control (MAC) Protocol Data Unit (PDU)’ (Wiberg: [0150], lines 6-9, "The radio transmission may for example correspond to transmission of a TB of the LTE radio technology or another cellular radio technology, e.g., a TB as sent on the PHY layer and including a MAC PDU") ‘including a first Radio Link Control (RLC) PDU received from a RLC entity’ (MAC PDU is generation from RLC PDU is inherent property of layered communication where RLC layer is located above MAC layer) on the HARQ process (Wiberg: Fig.1 discloses MAC module 120 including HARQ process 125);
Wiberg however does not expressly teach ‘flushing a HARQ buffer for the HARQ process when a number of retransmissions of the first MAC PDU reaches a maximum number of retransmission of the first MAC PDU’.
Lee in the same field of endeavor teaches, "If the number of transmissions is reached to a maximum number of transmissions, which set by an upper layer, data in the HARQ buffer is flushed" (Lee: [0033], lines 16-19). HARQ is a MAC layer processing and so retransmission implies retransmission of MAC PDU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lee with that of Wiberg so as to control the number of retransmissions so that the transmission process is under control. It is obvious that without any such limitation, data transmission may completely halt for indefinite time.
‘receiving, from the base station, a second UL grant (Fig. 8, step 804) for the HARQ process including the first NDI value (Fig. 8, step 805 discloses step where NDI =0, same as the last received NDI value in step 801); and
 ‘transmitting, to the base station, a second MAC PDU including the first RLC PDU’ (Wiberg: Fig. 8, step 806 displaying retransmission; [0036], lines 5-12, "the HARQ entity 125 of the MAC layer may provide the local feedback to the ARQ entity 135 of the RLC layer. The ARQ entity 135 may utilize the local feedback for controlling ARQ retransmissions. For example, if the local feedback indicates that the TB was not successfully received, the ARQ entity 135 may trigger an ARQ retransmission of a certain protocol data unit (PDU) of the RLC layer"),
‘wherein, based on the first NDI value, the UE considers that the first RLC PDU in the first MAC PDU flushed from the HARO buffer is not successful’ (Lee teaches about flushing from buffer; Wiberg in [0034], lines 8-17, discloses, “As described in 3GPP TS 36.321 V 12.7.0, if for a given HARQ process the NDI transmitted in an uplink grant is not toggled as compared to the NDI transmitted in the previous uplink grant, the HARQ entity 125 of the UE 100 will trigger a retransmission of the TB transmitted on radio resources allocated by the previous uplink grant. Otherwise, if the NDI transmitted in the uplink grant is toggled as compared to the NDI transmitted in the previous uplink grant, the HARQ entity 125 of the UE 100 will proceed to a new transmission, e.g., of another TB”; this is an unsuccessful scenario because NDI value is the first NDI value, meaning it is not toggled; combination of Lee and Wiberg teaches the claim element).
Wiberg or Lee however fails to expressly teach, ‘wherein, based on the second UL grant indicating that an uplink resource is zero size, the UE considers that the first RLC PDU in the first MAC PDU transmission is successful, even if the first NDI value in the received second UL grant is same as a last used NDI value for the HARO process’.
‘wherein, based on the second UL grant indicating that an uplink resource is zero size, the UE considers that the first RLC PDU in the first MAC PDU transmission is successful, even if the first NDI value in the received second UL grant is same as a last used NDI value for the HARQ process’ (implied by disclosure by Loehr, “When the UE is granted resources, it is allowed to transmit data up lo the amount represented by the number of tokens in the bucket“ (Loehr: [0099], lines 7-9). The disclosures imply that UE will not be able to transmit when allocation size is zero, irrespective of any other parameter value, including NDI.
The implication of disclosure by Loehr is that UE is not going to transmit a packet, transmission or retransmission, when the uplink grant resource is zero size, irrespective of the NDI value toggled or not. This non-retransmission scenario is equivalent to consideration by the UE that the base station is directing the UE not to transmit a packet, which may be considered by the UE regarding first transmission as successful. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use teaching of Loehr, using zero-size resource allocation for the purpose of indication to the UE not to retransmit a packet, with that of Wiberg and Lee, using NDI value by toggling it, to send indication to the UE that packet transmission was successful, which was sent by the UE earlier, to come up with the claimed invention without modification of existing uplink grant procedures).
The motivation to use zero-size resource allocation may be prompted by use of the same for other purpose like semi-persistent scheduling activation or deactivation, as disclosed by Loehr, "There are several options how a semi-persistent scheduling deallocation can be signaled. One option would be to use PDCCH signaling with some PDCCH fields set to some predefined values, i.e. SPS PDCCH indicating a zero size resource allocation" (Loehr: [0062], lines 3-7).

Regarding claims 2 and 9, claim 2 is for a method of claim 1 and claim 9 is for an apparatus of claim 8 implementing method of claim 1. 
Combination of Wiberg, Lee and Loehr teaches the method according to claim 1 and UE of claim 8 (discussed above).
Wiberg teaches, ‘wherein if the second UL grant is for new transmission, the UE considers reception of a RLC status report including Acknowledgement (ACK) for the first RLC PDU from the base station’ (Wiberg: Fig.4 discloses eNB in step 404, "Grant new TB by toggling NDI; indicate TB OK by toggling RSI" which is equivalent to ACK from eNB, and sending uplink grant 405 to the UE).

Regarding claims 3 and 10, claim 3 is for a method of claim 1 and claim 10 is for an apparatus of claim 8 implementing method of claim 1. 
Combination of Wiberg, Lee and Loehr teaches the method according to claim 1 and UE of claim 8 (discussed above).
Wiberg teaches ‘wherein if the New Data Indicator (NDI) value in the received second UL grant is toggled compared to a last used NDI value for the HARQ process, the UE considers that the second UL grant is for new transmission' (Wiberg: Fig.4, block 404 discloses the process of toggling the NDI when reception is successful and grants new TB; block 406 displays NDI toggled is equivalent to granting new transmission).

Regarding claims 6 and 13, claim 6 is for a method of claim 1 and claim 13 is for an apparatus of claim 8 implementing method of claim 1. 
Combination of Wiberg, Lee and Loehr teaches the method according to claim 1 and UE of claim 8 (discussed above).
'wherein the RLC entity of the UE is acknowledged mode (AM) RLC supporting retransmission' (Lee: [0075], lines 13-15, "If the RLC data PDU has not been acknowledged by the previous status PDU, then the AM RLC entity performs the retransmission of the RLC data PDU").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462